                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


      GLENN BURTON, JR.,
               Plaintiff,

                                                      v.     Case No. 07-CV-0303

      AMERICAN CYANAMID et al.,
               Defendants;

      RAVON OWENS,
               Plaintiff,

                                                      v.     Case No. 07-CV-0441

      AMERICAN CYANAMID et al.,
               Defendants;

      CESAR SIFUENTES,
                Plaintiff,

                                                      v.     Case No. 10-CV-0075

      AMERICAN CYANAMID et al.,
               Defendants.


                                   DECISION AND ORDER

      The plaintiffs in these cases allege they were injured when they ingested paint

containing white lead carbonate (WLC) as young children. Defendants are

manufacturers or alleged successors-in-interest to manufacturers of WLC. Because

plaintiffs allege they cannot identify the specific manufacturer of the WLC that harmed

them, they proceed on Wisconsin’s risk contribution theory of liability which relaxes the

causation standard and allows a plaintiff to establish a prima facie case on the basis

that a manufacturer produced the type of product that caused harm and thus
contributed to the risk of injury to the public. In several earlier decisions and orders, I

have discussed at length the facts and the legal context underlying this case. See

especially No. 07-CV-0303, ECF No. 1070. Before me now are several motions by

plaintiffs for partial summary judgment.

                   I.     CONSTITUTIONAL AFFIRMATIVE DEFENSES

       Plaintiffs have moved for summary judgment on defendants’ constitutional

affirmative defenses, arguing that the Seventh Circuit’s decision in Gibson v. American

Cyanamid, 760 F.3d 600 (7th Cir. 2014) forecloses all such defenses. Certainly, I am

bound by Seventh Circuit precedent, but I am unwilling to pass preemptive judgment on

issues that have not yet been raised or briefed. I will deny plaintiffs motion.

                                     II.    FUNGIBILITY

       A plaintiff may only proceed on risk contribution theory if the product at issue is

fungible. The parties dispute whether the Wisconsin Supreme Court’s Thomas decision

amounts to a final resolution of the question whether WLC is fungible. I previously

denied a motion for summary judgment by Sherwin Williams which argued that, to

proceed on the basis of risk contribution, a plaintiff must produce admissible evidence

that identification of the manufacturer of the WLC that caused the plaintiff’s injury is

impossible for the plaintiff. I concluded that such a requirement was irreconcilable with

the burden-shifting mechanism contemplated by the court in Thomas. No. 07-CV-0303,

ECF No. 1059. For the reasons discussed in that order, I now conclude that the Thomas

decision established the fungibility of WLC as a matter of law, and I will grant plaintiffs’

motions on this issue.



                                                 2
                                    III.    PARENTAL IMMUNITY

        Defendants have pled several affirmative defenses that, in various ways, seek to

limit defendant’s liability by attributing some portion of culpable responsibility for

plaintiffs’ injuries to plaintiffs’ parents and caregivers. 1 Plaintiffs have moved for

summary judgment foreclosing these defenses on grounds that they are barred by

parental immunity. The Wisconsin Supreme Court has abrogated the doctrine of

parental immunity such that it applies only in two narrow circumstances: “(1) where the

alleged negligent act involves an exercise of parental authority over the child; and (2)

where the alleged negligent act involves an exercise of ordinary parental discretion with

respect to the provision of food, clothing, housing, medical and dental services, and

other care.” Goller v. White, 20 Wis.2d 402, 413 (1963). Plaintiffs argue that the parental

conduct alleged by defendants in support of the various defenses (e.g., failure to

supervise the children to prevent ingestion of paint chips; failure to clean the house

properly; failure to follow protocols for avoiding lead paint hazards of which they had

notice) is either entwined with the provision of housing or constitutes “other care,” such

that it falls within the Goller exceptions. Plaintiffs conclude that therefore, as a matter of

law, the relevant conduct cannot constitute a breach of any duty of care, and thus

evidence of the conduct is inadmissible to support defendants’ affirmative defenses.

        However, Wisconsin’s parental immunity doctrine does not bar the negligence of

a parent from being asserted as a defense. The Wisconsin Court of Appeals considered



        1    Plaintiffs identify the following defenses as targets of this motion: (1) comparative and
contributory negligence; (2)product misuse; (3) intervening, superseding cause; (4) negligence; (5)failure
to prevent avoidable consequences; and (6) “any other defense defendants would assert against
[plaintiffs’ parents or caregivers] in carrying out their parental roles.” No 07-C-0303, ECF No.689 at *1.
                                                        3
this precise question in a case in which a parent was alleged to have been negligent in

the provision of medical care (and thus immune under Goller). The court held:

             Next, the plaintiffs argue that [the plaintiff’s mother] cannot
             be on the verdict because she was immune from suit. This is
             not the law. In determining who should be included on a
             comparative negligence question, a trial court, at the special
             verdict stage of a lawsuit, must answer only one question: Is
             there evidence of conduct, which if believed by the jury,
             would constitute negligence on the part of the person
             inquired about? Connar v. West Shore Equip., Inc., 68
             Wis.2d 42, 45 (1975). It is immaterial that the entity is not a
             party or is immune from further liability. Id. The rationale
             behind this rule is that “a jury must have the opportunity to
             consider the negligence of all parties to the transaction,
             whether or not they be parties to the lawsuit and whether or
             not they can be liable to the plaintiff or to the other tort-
             feasors either by operation of law because of a prior
             release.” Id. at 44-45, 227 N.W.2d 660.

Gardner v. Wisconsin Patients Compensation Fund, 2002 WI App 85, ¶ 18. Defendants

are therefore entitled to present evidence of parental conduct both rebutting plaintiffs’

prima facie case and supporting defendants’ affirmative defenses.

                                      IV.    MISUSE

      In their answers to the complaints in each of these cases, defendants Sherwin-

Williams, Armstrong Containers and Atlantic Richfield asserted that the plaintiffs’

alleged injuries were caused by misuse of the product in question. Plaintiffs have moved

for summary judgment on the “affirmative defense of misuse.”

      Regarding Mr. Owens, defendants have adduced evidence that there was loose,

flaking, chipped or peeling paint on both the interior and exterior of the 6th Street home

where he alleges he was exposed to lead; that following an elevated blood lead level

test, the Milwaukee Health Department inspected the home and ordered the landlord to


                                               4
correct lead violations; that the landlord, Latasha Conley, failed to comply with the order

for 10 months and the Health Department ultimately concluded that enforcement was

unlikely to gain compliance. In addition, defendants have adduced testimony from

Owens’ mother that she recalled seeing Owens play with paint chips on windowsills at

the 6th street home, and that she did not think the windowsills were ever cleaned.

Defendants have also adduced evidence that there was chipped and peeling paint

throughout the plaintiff’s Locust Street residence; and that the landlord, John Gesell,

was served with orders to correct lead violations at the residence in both January, 1995

and April, 1996. Gesell also testified that he believed that plaintiff’s family did not clean

or care for the unit.

       Regarding Mr. Sifuentes: defendants have adduced deposition testimony by

Ricardo Pacheco, the owner of the 32nd St. residence where plaintiff alleges he was

exposed, stating that he knew of the risks associated with deteriorated lead paint; that

when he purchased the property, he hired an inspector who told him that the exterior

paint was defective and he needed to repaint; and that he did not have the house

repainted before or during the time that he rented to the Sifuentes family. In addition,

defendants have adduced evidence that plaintiff’s parents had been educated about

lead hazards before moving into the 32nd street home; that the parents were aware

when they moved in of chipping paint around the windows; that a Milwaukee Health

Department inspection following plaintiffs high EBLLs had identified lead paint hazards

in several rooms of the home.

       Regarding Mr. Burton: defendants have adduced evidence that plaintiff’s parents

knew of risks associated with lead before his exposure; that there was chipped paint on

                                                 5
a wall and on windowsills of the Burtons’ Locust Street home; that the Burtons had been

scraping and repainting in the home prior to the plaintiffs first elevated blood lead level;

and that the Milwaukee health department inspected the home after Burton was

diagnosed with elevated blood lead levels and identified lead paint hazards.

       A user of a product has a duty to reasonably use the product for the purpose for

which was intended. Dippel v. Sciano, 37 Wis.2d 443, 460 (1967). If a plaintiff’s injury

occurs when a product is being used in a manner unforeseeable to the manufacturer,

the manufacturer is not strictly liable for the injury. In Schuh v. Fox River Tractor Co.,

63 Wis. 2d 728 (1974), the Wisconsin Supreme Court explained:

              it is a general proposition that a plaintiff, to recover in strict
              liability in tort, must establish that the product proved
              defective, and the injury occurred when it was used in a
              foreseeable manner. In other words, foreseeable use is a
              requirement for a case in strict liability in tort, just as it is in
              negligence or warranty cases. If the plaintiff can be shown to
              have used the product in a manner other than its intended
              use, and particularly if that abnormal use related to the
              occurrence of the injury, liability should not follow unless the
              abnormal use was itself foreseeable.

Id. at 741 (citing Spruill v. Boyle-Midway, Inc., 308 F.2d 79, 83-84 (4th Cir.1962)). On

the other hand, if the misuse of the product was foreseeable, then it is not a bar to

liability but rather a factor for the jury to consider in apportioning contributory

negligence. Id.

       Defendants have adduced evidence that each plaintiff’s parents and caregivers

allowed paint at the property where the plaintiff resided to remain in a state of

deterioration for some time without intervening to fix it. Defendants have also adduced




                                                   6
evidence that the landlords of the properties where Mr. Owens and Mr. Sifuentes

resided failed to remedy degraded paint despite having notice of the problem.

       I hold as a matter of law that for the owner or resident of a property to passively

allow paint to deteriorate is an eminently foreseeable misuse of paint. No reasonable

jury could find otherwise. Further, I cannot find that poor maintenance of paint such as

the defendants have alleged constitutes a “use” of WLC other than “the purpose for

which it was intended.” The WLC was intended to be used as pigment coating the walls

of a building, and that is how the property owners and parents “used” it. If they

“misused” the WLC, it must be because they failed to use it reasonably. See Schuh, 63

Wis.2d at 741 (farmer who stood on edge of crop blower while putting up silage was

using the crop blower “for its intended purpose” of putting up silage, but was not using it

reasonably.) Also see Wis. JI-CIVIL 3268 (“Us[ing] a product knowing the product was

worn out in such a manner as to render the same unsafe” can constitute contributory

negligence.) In short, evidence that parents or landlords unreasonably allowed paint to

deteriorate is for the jury to consider in allocating proportional fault.

       Defendants also argue that plaintiffs “misused” pigment when they ingested it,

and that plaintiffs’ parents “misused” pigment by allowing their children to ingest it. I

disagree. A toddler ingesting deteriorated paint is not so much a standalone misuse of

pigment as it is a danger resulting from the foreseeable misuse (i.e., negligent

maintenance) of pigment. To establish their prima facie duty to warn case, plaintiffs

must show that the defendant manufacturers knew or had reason to know that this

danger inhered in a foreseeable use of their product at the time the product left the



                                                   7
manufacturer’s control. 2 Defendants can rebut plaintiffs’ prima facie case by showing

that, at the relevant time, they did not know or have reason to know of the risk that

children would ingest and be poisoned by negligently maintained paint. As for parents’

failure to prevent children from eating paint, the jury may consider this evidence in the

allocation of contributory fault.

                          V.      INTERVENING SUPERSEDING CAUSE

        Plaintiffs move for summary judgment on defendants’ affirmative defense of

intervening superseding cause, and ask the court to preclude defendants from arguing

that the activities of plaintiffs’ parents, caregivers, landlords and the city of Milwaukee

were an intervening or superseding cause of plaintiffs’ lead poisoning.

        In Wisconsin, the intervening or superseding cause defense is subsumed within

the first of the six “public policy” factors by which a court may limit liability even though a

jury has found a defendant negligent and determined that the defendant’s negligence

was cause-in-fact of the plaintiff’s damages. Specifically, the first factor asks whether a

plaintiff’s injury is too remote from a defendant’s causal negligence. Cefalu v.

Continental Western Ins. Co., 2005 WI App 187, ¶¶ 20-21 (stating that the “remoteness

factor revives the intervening or superseding cause doctrine”).

        Typically, Wisconsin courts defer analysis of superseding cause and other public

policy factors until after trial. See Thomas, 2005 WI 29, ¶166 n. 54 (“In most cases the

better practice is to submit the case to the jury before determining whether the public



        2  I have already held that only those defendants which integrated the WLC they manufactured
into their own paint products can be held liable on a failure-to-warn theory. Defendants that sold WLC to
third-party manufacturers are shielded by the bulk supplier doctrine. See No. 07-CV-0303, ECF No. 1070
at 21-22.
                                                       8
policy considerations preclude liability.”); Alvarado v. Sersch, 2003 WI 55, ¶20 (“[P]ublic

policy factors limiting liability should be considered only after a full resolution of the facts

at trial.”).

         I will comply with the guidance of the Wisconsin Supreme Court and defer my

consideration of the intervening, superseding cause defense until after the jury has

reached a verdict. Therefore, I will deny plaintiff’s motion for summary judgment on this

defense.

                           VI.    FAILURE TO MITIGATE DAMAGES

         Each plaintiff claims that his ingestion of lead resulted in cognitive injury, and that

this injury impaired his ability to perform in school and reduced his future earning

capacity. Defendants have pleaded the affirmative defense of mitigation of damages in

each case. Essentially, defendants argue that the plaintiffs unreasonably failed to

pursue available treatments (e.g., psychotherapy, occupational training or medication)

that might have improved the plaintiffs’ ability to perform in school. Each plaintiff has

moved for partial summary judgment dismissing this defense.

         The Wisconsin law on mitigation of damages in tort actions is as follows: “An

injured party is obligated to exercise that care usually exercised by a person of ordinary

intelligence and prudence, under the same or similar circumstances; to seek medical or

surgical treatment; and to submit to and undergo recommended surgical or medical

treatment, within a reasonable time, which is not hazardous and is reasonably within his

means, to minimize his damages.” Lobermeier v. General Telephone Co. of Wisconsin,

119 Wis. 2d 129, 149 (1984). Plaintiffs who are minors are still obligated to exercise

reasonable care in mitigating their damages: recognizing that parents and caregivers

                                                   9
generally make treatment decisions on behalf of minors, the Wisconsin Supreme Court

has held that

                [i]t is reasonable to expect and require that the child would
                rely upon his parents’ judgment. While the duty to mitigate
                under these circumstances might devolve on both child and
                parent, we hold that the standard of reasonableness
                involved is the adult standard as to what is reasonable in the
                acceptance or rejection of [elective treatment] to mitigate
                damages.

Hargrove v. Peterson, 65 Wis. 2d 118, 125-126 (Wis. 1974).

       Regarding Plaintiff Glenn Burton Jr., defendants have adduced evidence that

doctors recommended he seek treatment for his neuropsychological conditions on June

1, 2007, September 10, 2007 and in 2009, but that he did not receive or pursue such

recommended treatments until sometime after July, 2010. Defendants have further

adduced evidence that, on several occasions, Burton failed to show up for scheduled

treatment or therapy appointments or failed to follow through with treatment plans that

had been developed for him. For example, on September 15, 2010, Children’s Hospital

developed a treatment plan for Burton that involved teaching anger management to

Burton and parenting techniques to his parents; a follow-up appointment was scheduled

for September 30, but Burton did not show up, and his mother later informed the

hospital that they did not want to reschedule and did not want to pursue the treatment

plan. I conclude that this evidence is sufficient for a jury to find that Burton breached his

duty to reasonably seek and/or submit to treatment.

       Regarding Plaintiff Ravon Owens, defendants have adduced evidence that after

examining him in both 2008 and 2015, his testifying experts recommended that he seek

psychological treatment; Owens admits that he has not sought treatment from a

                                                 10
psychologist. I conclude that this evidence is sufficient for a jury to find that Owens

breached his duty to reasonably seek medical treatment.

        Regarding Plaintiff Cesar Sifuentes, defendants have adduced evidence that in

2007,     a   doctor    examined     him     and     recommended      that    he    receive

psychologist/psychiatrist and social worker counseling 4-5 times a week. Plaintiff has

testified that following this examination, he did not receive any therapy or counseling.

Furthermore, though plaintiff claims that his ingestion of lead has caused cognitive and

neurobehavioral injuries, plaintiff’s mother has testified that plaintiff has had no

treatment for an elevated blood lead level since 2005-2006; he is not taking any

prescription medication; and he only goes to the doctor for problems with his athsma.

Plaintiff has also testified that he is not receiving any treatment from a physician on a

regular basis. I conclude that this evidence is sufficient for a jury to find that Sifuentes

breached his duty to reasonably seek medical treatment.

        Defendants also seek to present to the jury a novel failure-to-mitigate theory,

namely that plaintiffs failed to avail themselves of educational opportunities that might

have improved their earning capacity. In support of this theory, they have adduced

evidence that, e.g., plaintiffs were frequently absent from class, routinely failed to

complete assigned work, had been cited for behavioral issues at school, failed to take

advantage of opportunities for extra help and tutoring, and used illegal drugs. Plaintiffs

request that I foreclose this theory on summary judgment.

        I will do so, for several reasons. First, defendants cite no case law supporting

extension of the duty to mitigate into the domain of k12 student behavior. Hargrove,

which holds minors to an adult standard of reasonableness in their decisions to seek

                                                11
and undergo medical treatment, does so because the court recognized that parents and

caregivers generally make such decisions on behalf of their children, and children rely

on their judgment. 65 Wis. 2d at 125. The same is not true of children’s decisions to

complete classwork or comply with class instructions, and for a court to essentially

mandate parental control of such day-to-day decisions would almost certainly

undermine the development of autonomy and personal responsibility that is part of the

purpose of schooling. Second, the maladaptive behaviors that defendants characterize

as breaches of plaintiffs’ duty of reasonableness are likely better construed as

symptoms of the underlying cognitive or neurological disabilities that plaintiffs allege

were caused by lead exposure in early childhood. Finally, much of the evidence cited in

support of this defense is sufficiently prejudicial to warrant exclusion under Rule 403 of

the Federal Rules of Evidence.

      In summary, for each of the three plaintiffs, defendants may present a failure to

mitigate defense on the theory that the plaintiff failed to reasonably seek and undergo

medical treatment, but may not proceed on the theory that plaintiff failed to take

advantage of educational opportunities to improve his earning capacity.

        VII.     TIME AND GEOGRAPHIC MARKET EXCULPATORY DEFENSES

      In extending the risk contribution theory to WLC cases, the Wisconsin Supreme

Court made two exculpatory defenses explicitly available to defendant WLC

manufacturers:

               “[o]nce [the plaintiff] makes a prima facie case [under risk
               contribution theory], the burden of proof shifts to each
               defendant to prove by a preponderance of the evidence that
               it did not produce or market white lead carbonate either
               during the relevant time period or in the geographical market

                                               12
             where the house is located. However, if relevant records do
             not exist that can substantiate either defense, we believe
             that the equities of white lead carbonate cases favor placing
             the consequences on the pigment manufacturers.


Thomas, 285 Wis. 2d 236, ¶163. Essentially, these defenses give the defendant an

opportunity to disprove causation. See my discussion at No. 07-C-0303, ECF No. 1070

at 28-29. Plaintiffs have moved for summary judgment foreclosing each of the

defendants’ use of the both the time and the geographic market defenses specified in

Thomas, on grounds that defendants have produced no evidence to support either

defense. The parties have raised several questions about the specific proof

requirements of the defense.

      According to Thomas, it is a defendant’s burden to show that it “did not produce

or market white lead carbonate” in the relevant time or area. 265 Wis.2d 236, ¶ 163.

Defendants advocate a strict reading of the language just quoted, such that a

manufacturer might establish the defense by showing that it, itself, did not actively

manufacture or advertise WLC (as distinguished from products containing WLC) in the

relevant time or place. On this interpretation, a defendant that manufactured WLC in a

different state and sold it to retailer that actively advertised the WLC in the relevant

market could establish the defense because it was the retailer, not the manufacturer,

that “marketed” the WLC. Likewise, a company that produced WLC in a different state,

integrated it into its own paint, and then advertised and sold the paint in the relevant

market could also establish the defense because it marketed paint, rather than WLC.

      Such results would be counter to the express intentions of the Thomas and

Collins courts in designating the “when and where” defenses. As described in Thomas,

                                              13
the Collins court “was concerned that only those defendant drug companies that

reasonably could have contributed in some way to the actual injury be held

accountable.” Thomas, 285 Wis.2d 136, ¶ 107 (citing Collins, 116 Wis. 2d at 191, n. 10).

Thus, the Collins court provided that a defendant drug company might escape liability “if

it proved by a preponderance of the evidence that the DES it produced could not have

reached the plaintiffs mother.” Thomas, 285 Wis.2d 136, ¶ 107; Collins, 116 Wis. 2d at

197-98. “A defendant could accomplish this by establishing that it did not produce or

market the subject DES either during the time period the plaintiff was exposed to DES

or in the relevant geographical market area in which the plaintiff’s mother acquired the

DES.” Id. Time and geographical market thus function as proxies for actual causation. A

WLC manufacturer can demonstrate that its product could not have actually caused the

harm by showing that the WLC it manufactured was not sold in the relevant time and

area, either on its own or as a component of a paint product. This is the test I will apply.

       The parties also dispute the meanings of the terms “relevant time period” and

“relevant geographic market” in the context of this defense. Again, I am guided by the

Thomas court’s intent that the risk contribution procedure yield a “pool of defendants

which can reasonably be assumed could have caused the plaintiff’s injuries.” Id. at ¶

164. My focus is on causation.

       Plaintiffs assert that the “relevant time period” for exculpation must be “the

duration of the house’s existence,” citing ¶161 of the Thomas opinion. Paragraph 161,

however, does not address the exculpation defense; instead it addresses what a plaintiff

must prove in order to establish a prima facie case. The relevant time period for

exculpation purposes must be narrower; it is the period when paint containing WLC

                                                14
pigment was applied to the plaintiff’s house. For example, if analysis of the layers of

paint in a home satisfies the trier of fact that all paint containing WLC was applied

before 1920, and a certain manufacturer did not manufacture WLC until 1950, then that

manufacturer is exculpated. This is an obvious example; the jury must resolve closer

questions.

       As for “relevant geographic market”: plaintiffs argue that the relevant market

should be the entire state of Wisconsin, but this interpretation is far too expansive to

satisfy the Thomas court’s intent that the geographic market be one in which the sale of

the defendant’s product “reasonably could have contributed in some way to the actual

injury.” 285 Wis.2d 236. ¶164. Defendants argue that the relevant geographic market

should be understood as the neighborhood in which the home is located. They cite to

Plaintiff’s expert historian, John Gurda, who has described Milwaukee as a historically a

“city of neighborhoods,” and who conceded in his deposition that “for heavy products

like paint or lead pigment,” it is a “reasonable inference that if [the product] were

available in [a consumer’s] neighborhood, they would choose that outlet before the one

that was across town.” Ultimately it is for the jury to determine what size geographic

market is sufficient to exculpate; certainly it is no larger than the city of Milwaukee,

loosely defined, but it may be smaller.

       Therefore, to prevail on their summary judgment motions, plaintiffs must

demonstrate, with respect to each defendant, that no issue of fact exists as to whether

that defendant’s WLC was available for sale, on its own or as a component of paint, at a

time and location such that the WLC reasonably could have been a cause of plaintiff’s

actual injury. Plaintiffs have clearly not met this burden as the scope of both the relevant

                                                15
time and the relevant geographic market remains unresolved. I will deny plaintiffs’

motions for summary judgment on these exculpatory defenses.

             VIII.   PLAINTIFFS’ MOTION TO FILE EXHIBITS AS RESTRICT

        Plaintiffs moved to file as restricted Exhibits A, B, and C to their motions for

summary judgment on the exculpatory “when and where” defenses. These exhibits are

compilations of the plaintiffs’ medical records. In general, this court “consider[s] any

document . . . filed with [it] to be public” and requires that a “motion to seal . . .

demonstrat[e] good cause for withholding the document . . . from the public record.”

General L. R. 79(d)(1), (3) (E.D. Wis.). However, “[t]he strong presumption of public

disclosure applies only to the materials that formed the basis of the parties’ dispute and

the district court’s resolution.” Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th

Cir. 2002). I did not rely on these exhibits in deciding the underlying motion for summary

judgment. Thus, the presumption of public disclosure does not apply to the documents

plaintiff moves to seal. I will, therefore, grant that motion.

                                      IX.    CONCLUSION

       IT IS ORDERED that Plaintiffs’ Motions for Partial Summary Judgment on

Defendants Constitutional Affirmative Defenses (No. 07-CV-0303, ECF No. 617; No. 07-

CV-441, ECF No. 541; No 10-CV-0075, ECF No. 477) are DENIED.

       IT IS FURTHER ORDERED that plaintiffs’ motions for summary judgment on the

Fungibility of White Lead Carbonate (No. 07-CV-0303, ECF No. 682; No. 07-CV-0441,

ECF No. 616; No. 10-CV-0075, ECF No. 543) are GRANTED.




                                                  16
      IT IS FURTHER ORDERED that Plaintiffs’ Motions for Partial Summary

Judgment on Parental Immunity (No 07-C-0303, ECF No.689; No. 07-C-0441, ECF No.

625; No. 10-C-0075, ECF No. 553) are DENIED.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions for Summary Judgment on

Misuse (No. 07-CV-0303, ECF No. 674; No. 07-CV-0441, ECF No. 610; No. 10-CV-

0075, ECF No. 530) are GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions for Summary Judgment on

Superseding, Intervening Cause (No. 07-C-0303, ECF No. 688; No. 07-C-0441, ECF

No. 624; No. 10-C-0075, ECF No. 552) are DENIED.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions for Summary Judgment on

Failure to Mitigate Damages (No. 07-C-0303, ECF No. 662; No. 07-C-0441, ECF No.

587; No. 10-C-0075, ECF No. 521) are GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Atlantic Richfield’s motions for leave to file Sur-

Reply in Opposition to Plaintiff’s Motions for Partial Summary judgment on Exculpatory

Defenses (No. 07-C-0303, ECF No. 1029; No. 07-C-0441, ECF No. 959; No. 10-C-

0075, ECF No. 895) are GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions for Summary Judgment on

the Exculpatory “When and Where” Defenses (No 07-C-0303, ECF No. 710; No. 07-C-

0441, ECF No. 645; No. 10-C-0075, ECF No. 579) are DENIED.




                                             17
     IT IS FURTHER ORDERED that Plaintiffs’ Motions to Restrict Documents (No

07-C-0303, ECF No. 707; No. 07-C-0441, ECF No. 643; No 10-C-0075, ECF No. 577)

are GRANTED.


     Dated at Milwaukee, Wisconsin, this 9th day of October, 2018.



                                                   _s/Lynn Adelman___
                                                   LYNN ADELMAN
                                                   District Judge




                                            18
